Per Curiam.
Plaintiff, owner of a corn dryer, was awarded damages against defendant manufacturer resulting from a fire caused by defect in the machine’s design and operation. Defendant appeals from the judgment and the order denying its post-trial motion for judgment n. o. v. or a new trial.
Defendant contends that the trial court, without proper foundation, admitted into evidence certain testimony of plaintiff’s expert witness based on out-of-court tests and that without such testimony the evidence did not support the jury’s verdict. These tests were performed on a corn dryer manufactured by defendant and in use on the farm of plaintiff’s neighbor, plaintiff’s corn dryer having been severely damaged by the fire. Defendant objected to expert opinion based on these tests because of the dissimilarities between the two machines and the conditions under which they were operated.
We hold that the trial court did not abuse its discretion in the admission of this test-based expert testimony. No lasting purpose would be served, however, by the extended and technical statement of the physical principles involved in design and operation of the machines necessary to a detailed demonstration that the stated dissimilarities were without real significance in relation to the purpose for which the tests were conducted and the expert conclusion extracted. Having carefully considered the record, we conclude without hesitation that the contested ruling of the trial court was not erroneous and that all the evidence of record supports the jury’s answers to each of the several interrogatories upon which judgment was entered.
Affirmed.